DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This communication is in response to the Application filed on September 30, 2021, in which claims 1-20 have been presented for examination.
Status of Claims
3.	Claims 1-20 are pending, of which claims 1, 6-8, 13-15, 19 and 20 are rejected under 35 U.S.C. 102(a)(2).  Claims 4, 5, 11, 12 and 18 are rejected under 35 U.S.C. 103.
Priority
4.	Examiner has acknowledged Applicant’s claim of priority from U.S. Provisional Patent Application Serial No. 63/085,279, filed September 30, 2020.
Information Disclosure Statement
5.	The information disclosure statement, filed on September 30, 2021 is in compliance with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.  It has been placed in the application file, and the information referred to therein has been considered as to the merits.
Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:	A person shall be entitled to a patent unless –	(a)(2) the claimed invention was described in a patent issued under section 151, 	or in an application for patent published or deemed published under section 	122(b), in which the patent or application, as the case may be, names another 	inventor and was effectively filed before the effective filing date of the claimed 	invention.
8.	Claims 1, 6-8, 13-15, 19 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Joseph et al. (United States Patent Application Publication No. US 2019/0364009 A1), hereinafter “Joseph”.
	Regarding claim 8, Joseph discloses an apparatus, comprising:	a processor (wherein Joseph discloses a method implemented by one or more processors, shown, e.g., as server system 2900 and client computer system 2914 in FIG. 29) (Joseph, FIG. 29, paragraphs [0004] and [0714]); and	a memory storing instructions that, when read by the processor, cause the apparatus to (computer system also including a memory) (Joseph, FIG. 29, paragraph [0715]):		obtain a message (wherein system receives electronic activity, which can include email. See FIG. 3, illustrating a processing flow diagram for aggregating electronic activities, processing the electronic activities to update node profiles of people and to construct a node graph, and synchronizing the electronic activities to one or more systems of record. The process flow 9302 can be executed by a data processing system 9300 that can receive the electronic activity and other data from a plurality of data source providers 9350(1)-9350(N). As further depicted in FIG. 5A, an example electronic activity or message 505 can identify one or more recipients 510, one or more senders 512, a subject line 514, an email body 516, an email signature 518 and a message header 520) (Joseph, FIGS. 3 and 5A, paragraphs [0056], [0063] and [0068]);		determine sender profiling features of the message (wherein an electronic activity parser 210 (See FIG. 4) can further identify each of a number of nodes associated with the electronic activity, such as by parsing metadata of the electronic activity to identify the nodes. In particular, Joseph teaches that the metadata of the electronic activity can include a To field, a From field, a Subject field, a Body field, a signature within the body and any other information included in the electronic activity header that can be used to identify one or more values of one or more fields of any node profile of nodes associated with the electronic activity. For instance, when an electronic mail message is ingested into the node graph generation system 200 (See FIG. 4), the electronic activity parser 210 can identify a FROM field of the electronic mail message. The FROM field can include a name and an email address. The name can be in the form of a first name and a last name or a last name, first name. The parser can extract the name in the FROM field and the email address in the FROM field to determine whether a node is associated with the sender of the electronic mail message) (Joseph, FIG. 4, paragraphs [0087] and [0089]);		determine enterprise graph features of the message (wherein Joseph further teaches that the node graph generation system 200 can be configured to manage electronic activities and one or more systems of record for one or more enterprises, and can ingest electronic activities from one or more servers that hosts, processes, stores or manages electronic activities. In particular, the electronic activity ingestor 205 (See again, FIG. 4) can be configured to ingest electronic activities in a real-time or near real-time basis for accounts of one or more enterprises associated with a plurality of electronic activity accounts with which the node graph generation system 200 has integrated, and that when an enterprise client subscribes to a service provided by the node graph generation system 200, the enterprise client provides access to electronic activities maintained by the enterprise client by going through an onboarding process which allows the system 200 to access electronic activities owned or maintained by the enterprise client from one or more electronic activities sources. The electronic activity ingestor 205 can receive access to each of the electronic activities from each of these sources of electronic activity including the systems of record of the enterprise client. Joseph teaches that as more and more data is ingested and processed, the node graph generated by the node graph generation system 200 as well as the node profiles of the nodes themselves can get richer and richer with more information. The additional information can be used to populate missing fields or add new values to existing fields, reinforce field values that have low confidence scores and further increase the confidence score of field values, adjust confidence scores of certain data points, and identify patterns or make deductions based on the values of various fields of node profiles of nodes included in the graph) (Joseph, FIG. 4, paragraphs [0075] and [0080]-[0082]);		determine header features of the message (wherein as discussed above, Joseph teaches that the metadata of the electronic activity can include information included in the electronic activity header that can be used to identify one or more values of one or more fields of any node profile of nodes associated with the electronic activity. In particular, the electronic activity parser 210 (See again, FIG. 4) can utilize information from the header of the electronic activity (i.e. first and last name) to identify where the signature is located by finding the same first name, last name and email address within a predetermined proximity or distance of each other in a region of the body, e.g., at the bottom of the body of the email) (Joseph, FIG. 4, paragraphs [0087] and [0090]);		determine a message flag based on the sender profiling features, the enterprise graph features, and the header features (wherein Joseph further teaches that a tagging engine 265 (See again, FIG. 4) can assign an internal tag or an external tag to an electronic activity by applying certain logic. For instance, the tagging engine 265 can determine that the electronic activity is internal if all the domains associated with the electronic activity are internal (or belong to the same domain). In some embodiments, if the tagging engine 265 determines that only some of the domains are internal and one or more domains are personal (i.e. not business external), then the tagging engine can be configured to attempt to match the personal email addresses to nodes and see if those nodes are linked to the same company. If the tagging engine fails to match the personal email addresses to nodes and see if those nodes are linked to the same company, the tagging engine can be configured to tag the electronic activity as external and may not link the electronic activity to a group node belonging to the domain. In some embodiments, if the tagging engine 265 determines that some domains of the email addresses included in the electronic activity are internal and some are business external, the tagging engine 265 can be configured to link the electronic activity to the group node corresponding to the external company, and further determine if individual nodes matching the email address (or first and last names) exist, and if so, linking the electronic activity with the respective individual nodes) (Joseph, FIG. 4, paragraph [0134]); and	process the message based on the message flag (wherein as set forth above, the electronic activity can be linked to a group node belonging to the company domain) (Joseph, paragraph [0134]).
	Claim 15 is directed to a “non-transitory computer readable medium storing instructions that, when executed by one or more processors, cause the one or more processors to perform steps” substantially as described in apparatus claim 8, and does not appear to contain any additional features with regard to novelty and/or obviousness; therefore, as Joseph discloses such a non-transitory computer readable medium (non-transient computer-readable storage medium having instructions embodied thereon, the instructions being executable by one or more processors) (Joseph, paragraph [0024]), claim 15 is rejected for similar reasons.
	In addition, claim 1 includes a “method” claim that performs limitations substantially as described in “apparatus” claim 8, and does not appear to contain any additional features with regard to novelty and/or obviousness; therefore, it is rejected under the same rationale.
	Regarding claim 13, Joseph discloses the apparatus of claim 8, wherein the sender profiling features are determined using a first machine classifier, the enterprise graph features are determined using a second machine classifier, and the header features are determined using a third machine classifier (wherein Joseph further discloses a record object identification engine 315 including one or more matching models 340. Joseph teaches that the matching model 340 (or plurality of matching models - one or more) can be trained or programmed to aid in matching electronic activities to record objects to allow the electronic activity linking engine 250 to link the electronic activities to the matched record objects) (Joseph, paragraph [0234]).
	As to claim 14, Joseph discloses the apparatus of claim 8, wherein the sender profiling features, the enterprise graph features, and the header features are determined using a single machine classifier (wherein as above, Joseph further discloses a record object identification engine 315 including one or more matching models 340. Joseph teaches that the matching model 340 can be trained or programmed to aid in matching the electronic activities to record objects to allow the electronic activity linking engine 250 to link the electronic activities to the matched record objects. In particular, Joseph notes that a single matching model 340 can be used to match electronic activities ingested by the data processing system 9300 to any number of a plurality of record objects of a plurality of systems of records) (Joseph, paragraph [0234]).
	Claims 19 and 20 are corresponding “non-transitory computer readable medium” claims that perform limitations substantially as described in “apparatus” claims 13 and 14, respectively, and do not appear to contain any additional features with regard to novelty and/or obviousness; therefore, they are rejected under the same rationale.
	Claims 6 and 7 are corresponding “method” claims that perform limitations substantially as described in “apparatus” claims 13 and 14, respectively, and do not appear to contain any additional features with regard to novelty and/or obviousness; therefore, they are rejected under the same rationale.
Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:	A patent for a claimed invention may not be obtained, notwithstanding that the 	claimed invention is not identically disclosed as set forth in section 102, if the 	differences between the claimed invention and the prior art are such that the 	claimed invention as a whole would have been obvious before the effective 	filing date of the claimed invention to a person having ordinary skill in the art to 	which the claimed invention pertains. Patentability shall not be negated by the 	manner in which the invention was made.
10.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
11.	Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Joseph in view of Gagan Prakash (United States Patent Application Publication No. US 2016/0014151 A1), hereinafter “Prakash”.
	As to claim 11, Joseph discloses the apparatus of claim 8, wherein the header features comprise a similarity of a message identifier field of the message and a helo field of the message, and a similarity of the from field of the message and the helo field of the message (wherein Joseph further teaches using the determined “header features” to update a node profile 715 (See FIG. 7) and increase the confidence score of values of fields that can be verified by the electronic activity. In particular, e.g., Joseph teaches that by virtue of the electronic activity being successfully transmitted from node N1 to node N2, the node profile manager 220 can update the confidence score of the email value j@acme.com and the company name Acme, by parsing the email address and determining that the domain name of the email matches a domain name of the company node, to which N2 belongs. Examiner notes that based on instant Specification, paragraph [0056], “helo field” refers to the domain address of sender’s message server) (Joseph, FIG. 7, paragraph [0116]).  As discussed above, Joseph further teaches that the electronic activity parser 210 can identify a FROM field of the electronic mail message, that the FROM field can include a name and an email address, that the name can be in the form of a first name and a last name or a last name, first name, and that the parser can extract the name in the FROM field and the email address in the FROM field to determine whether a node is associated with the sender of the electronic mail message (See Joseph, paragraph [0089]).	However Joseph does not explicitly disclose wherein the header features comprise an indication of numbers and letters in a from field of the message.	However in an analogous art, Prakash discloses wherein header features comprise an indication of numbers and letters in a from field of a message (wherein Prakash teaches an electronic message analysis method and system that can parse a received message and analyze message characteristics including a FROM field including numbers and letter. In particular, Prakash teaches receiving an electronic message to be delivered to a recipient on behalf of a sender, and substituting or removing one or more metadata elements with altered values to create one or more altered metadata values. Prakash teaches that the one or more metadata elements comprise a position of the one or more metadata elements, a name or a value, and storing the one or more metadata elements and the one or more altered metadata values with respect to the electronic message. For instance, an email may be received where the headers of the email contain the header X-Mailer: Microsoft Office Outlook, Build 11.0.5510 along with other headers. Prakash teaches that this header makes information available to the recipients of the message regarding the sender email client. In one embodiment, Prakash teaches that the system may remove this header before delivering the email to the recipient. In an alternate embodiment the header may be changed to X-Mailer: 75czys4Q0ifzk5Vx8EFSQb, which would enable concealment of information associated with the sender of the message) (Prakash, paragraph [0184]).	Joseph and Prakash are analogous art because they are from the same field of endeavor, namely, systems and methods of analyzing electronic messages.	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Joseph and Prakash before him or her, to modify the node graph generation system of Joseph to include the additional limitation of wherein header features comprise an indication of numbers and letters in a from field of a message, as disclosed in Prakash, with reasonable expectation that this would result in an email classification system with improved security by concealing sender information, while still providing a message analysis tool which determined with high probability that the indicated sender was the actual sender (Prakash, paragraphs [0184]-[0185]).  This method of improving the node graph generation system of Joseph was well within the ordinary ability of one of ordinary skill in the art based on the teachings of Prakash.	Therefore, it would have been obvious to one having ordinary skill in the art to combine the teachings of Joseph with Prakash to obtain the invention as specified in claim 11.
	Claim 4 includes a “method” claim that performs limitations substantially as described in “apparatus” claim 11, and does not appear to contain any additional features with regard to novelty and/or obviousness; therefore, it is rejected under the same rationale.
12.	Claims 5, 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Joseph-Prakash and further in view of Tonny Yu (United States Patent No. US 8,918,466 B2), hereinafter “Yu”.
	Regarding claim 12, Joseph-Prakash discloses the apparatus of claim 8, wherein the header features comprise a percentage of white space in a subject of the message and a percentage of capital letters in the subject of the message (wherein Prakash further teaches that the message characteristics can include statistical measures such as a use and/or a frequency of a character, a punctuation, a word, a phrase, a number of words, a length of words, a capitalization of words, a similar spelling, a misspelling, an average number of letters in each word, and a ratio of whitespace characters to message text, as well as character case within the subject) (Prakash, paragraph [0070]).	Joseph and Prakash are analogous art because they are from the same field of endeavor, namely, systems and methods of analyzing electronic messages.	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Joseph and Prakash before him or her, to modify the node graph generation system of Joseph to include the additional limitation of wherein the header features comprise a percentage of white space in a subject of the message and a percentage of capital letters in the subject of the message, as disclosed in Prakash, with reasonable expectation that this would result in an email classification system with improved analysis, comparison, and as a result, due to the level of detail, a better, more comprehensive categorization of received messages (Prakash, paragraph [0069]).  This method of improving the node graph generation system of Joseph was well within the ordinary ability of one of ordinary skill in the art based on the teachings of Prakash.	Therefore, it would have been obvious to one having ordinary skill in the art to combine the teachings of Joseph with Prakash to obtain the invention as specified in claim 12.  Joseph-Prakash does not expressly disclose wherein the header features comprise an indication of a presence of non-ASCII characters in the subject of the message.	In an analogous art, however, Yu discloses wherein header features comprise an indication of a presence of non-ASCII characters in the subject of a message (at least impliedly, as Yu teaches analyzing viewable data including words and/or phrases within the message Subject, and also including non-ASCII insertions within the text) (Yu, col. 6, ll. 35-36, col. 8, l. 51).	Joseph-Prakash and Yu are analogous art because they are from the same field of endeavor, namely, systems and methods of analyzing electronic messages.	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Joseph-Prakash and Yu before him or her, to modify the node graph generation system of Joseph-Prakash to include the additional limitation of wherein header features comprise an indication of a presence of non-ASCII characters in the subject of a message, as disclosed in Yu, with reasonable expectation that this would result in an email classification system with improved analysis that included misspellings and ASCII art, thus further improving protection from spammers (Yu, col. 8, ll. 38-39, ll. 51-52).  This method of improving the node graph generation system of Joseph-Prakash was well within the ordinary ability of one of ordinary skill in the art based on the teachings of Yu.	Therefore, it would have been obvious to one having ordinary skill in the art to combine the teachings of Joseph-Prakash with Yu to obtain the invention as specified in claim 12.  
	Claim 18 is directed to a “non-transitory computer readable medium” that combines limitations of “apparatus” claims 11 and 12, and does not appear to contain any additional features with regard to novelty and/or obviousness; therefore it is rejected under the same rationale.
	In addition, claim 5 includes a “method” claim that performs limitations substantially as described in “apparatus” claim 12, and does not appear to contain any additional features with regard to novelty and/or obviousness; therefore, it is rejected under the same rationale.
Allowable Subject Matter
13.	Claims 2, 3, 9, 10, 16 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
14.	Further references of interest are cited on Form PTO-892, which is an attachment to this Office Action.  For instance, Adams (USPGPUB 2006/0288219) discloses a system and method for the creation and automated selection and inclusion an automated signature text with an electronic message, wherein the automated selection of the automated signature text is dependent on attributes of the message, designated recipients, or attributes of the designated recipients as compared to the sender’s attributes, such as the encoding type and/or transport method selected for the electronic message or the location of the recipient without the need for multiple user profiles or manual editing by the sender (Adams, Abstract).
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KOSTAS J. KATSIKIS whose telephone number is (571)270-5434. The examiner can normally be reached Monday-Friday, 9:00am-5:00pm.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing F. Chan can be reached on 571-272-7493. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KOSTAS J KATSIKIS/Primary Examiner, Art Unit 2441